Citation Nr: 1456650	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) (also claimed as stomach and chest pain).

4.  Entitlement to a compensable rating for vocal cord disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who retired from active duty in January 2004 after 21 years of service beginning in October 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned in Washington, DC.  A transcript of the hearing is associated with the Veteran's record.

Service connection for sinusitis and allergic rhinitis was denied by a June 2005 rating decision, based on RO review of excerpts and photocopies of some of the Veteran's service treatment records (STRs).  Since then the RO has received the Veteran's original STRs (which are more complete).  As additional relevant service records have been associated with the record since the claims were previously decided, in accordance with 38 C.F.R. § 3.156(c)(1), the current claims require de novo consideration.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran contends her current sinus and allergic rhinitis began in service and therefore should be service connected.  Her STRs show that mild chronic sinusitis was diagnosed in June 2001; and that allergic rhinitis was diagnosed in October 2003.  She testified at the June 2014 hearing that she is receiving ongoing treatment for both disabilities at Bolling Air Force Base.  The record does not include medical opinion evidence that addresses the Veteran's contentions as to these claims.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is necessary is met as to these matters, and that a remand for such development is required.  38 C.F.R. § 3.159(c)(4) McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the June 2014 hearing, the Veteran testified that her service-connected GERD and vocal cord disorder have increased in severity since her 2005 VA examination.  Regarding GERD, she stated that she gets "the burning stuff coming up in [her] throat."  Regarding her vocal cord disorder, she reported that she experiences hoarseness and she recently saw an ENT [ear, nose and throat] specialist at Andrews Air Force Base, who conducted diagnostic studies and found inflammation.  In light of the allegation of worsening (which she is competent to report), contemporaneous examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, the appellant testified that she receives treatment for GERD at Walter Reed Army Medical Center, and sees a speech pathologist at Fort Belvoir and an ENT specialist at Andrews Air Force Base for her vocal cord disorder.  Records of such treatment are not been associated with the record, are likely to contain pertinent information, and must be secured.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation she has received for sinus, allergic rhinitis, GERD, and vocal cord disabilities since service (records of which are not already associated with the record on appeal), to specifically include records from Bolling Air Force Base, Walter Reed Medical center, Fort Belvoir Medical Center, and the Hospital at Andrews Air Force Base, and to provide the releases necessary for VA to secure records of any such private evaluations or treatment.  The AOJ should obtain complete clinical records from all providers identified.  

2.  The AOJ should then arrange for an ENT examination of the Veteran to determine whether she has chronic sinusitis and allergic rhinitis d and, if so, their likely etiology, and to ascertain the current severity of her vocal cord disorder.  The examiner must review the entire record in conjunction with the examinations.  Any tests and/or studies deemed necessary must be completed.  Based on review of the record and interview of the Veteran, the examiner should provide opinions that respond to the following:

a.  Does the Veteran have diagnoses of chronic sinus and allergic rhinitis disabilities?  Please cite to the factual data that support the response.

b.  If chronic sinus and allergic rhinitis disabilities are diagnosed, please opine whether it is at least as likely as not (a 50 % or better probability) that such disabilities are related to the Veteran's service, to include her complaints noted therein.  

If the Veteran is not found to have a chronic sinusitis and/or allergic rhinitis disorder, the rationale must account for the Veteran's testimony regarding ongoing postservice treatment for such disabilities.  

c.  The examiner should also indicate whether the Veteran's vocal cord disorder is/has been productive of (i) hoarseness with inflammation of cords or mucous membrane, or (ii) hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The examiner should state whether or not the vocal cord disorder impairs pulmonary function (and if so ascertain the extent of such impairment by pulmonary function testing).

Finally, the examiner should indicate whether the vocal cord disability is manifested by (i) constant inability to speak above a whisper, or (ii) constant inability to communicate by speech.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  

4.  The AOJ should also arrange for a gastrointestinal diseases examination of the Veteran to assess the severity of her GERD.  A copy of the criteria in 38 C.F.R. § 4.114, and in particular Code 7346, should be provided to the examiner (along with the Veteran's record, to include this remand) for review in conjunction with the examination (and the findings must address all factors mentioned in the rating criteria).  Any indicated tests or studies should be completed.  The examiner should describe findings in detail, specifically noting the presence or absence of the symptoms and impairment in the criteria for compensable ratings under Code 7346.  The examiner should specifically indicate whether the symptoms are productive of "considerable impairment of health".  

The examiner must explain the rationale for all opinions, citing to supporting factual data, as indicated.

5.  The AOJ should ensure all development sought is completed, then readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

